Exhibit 10.9

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) by and between Standard
Parking Corporation, a Delaware corporation (the “Company”) and Rob Toy (the
“Executive”), dated as of September 10, 2012.

 

RECITALS

 

A.                                   The Company is in the business of providing
an array of commercial and residential property management services, including,
operating private and public parking facilities for itself, its subsidiaries,
affiliates and others, and as a consultant and/or manager for parking facilities
operated by others throughout the United States and Canada, providing on-street
and off-street parking enforcement, residential and commercial property
management services, security services for commercial establishments and airport
and urban transportation services (the Company and its subsidiaries and
affiliates and other Company-controlled businesses engaged in parking garage
management (in each case including their predecessor’s or successor’s) are
referred to hereinafter as the “Parking Companies”).

 

B.                                     The Company has entered into an Agreement
and Plan of Merger (the “Merger Agreement”) dated February 28, 2012, with KPCP
Holdings pursuant to which, at the Effective Time (as defined in the Merger
Agreement), the Company will be the parent corporation in the Merger (as defined
in the Merger Agreement).

 

C.                                     In order to protect the Company’s
confidential information, goodwill and customer relationships; induce the
Executive to serve as the Executive Vice President of Operations of the Company
following the Merger; and as a material element of the merger transaction, the
Company desires to provide the Executive with consideration and benefits on the
terms set forth in this Agreement in exchange for the obligations herein.

 

D.                                    The Executive is willing to accept such
employment and perform services for the Company on the terms and conditions set
forth in this Agreement.

 

NOW, THEREFORE, in consideration of: (i) the foregoing premises, (ii) the mutual
covenants and agreements herein contained and/or (iii) the salary continuation
payment payable on termination, the Company and Executive hereby covenant and
agree as follows:

 

1.                                       Employment Period.  This Agreement
shall become effective as of the Closing Date (as defined in the Merger
Agreement) (the “Effective Date”) and, except as otherwise expressly set forth
in this Agreement, shall be of no force or effect prior to such date, of in the
event the Merger Agreement is terminated prior to the consummation of the
Merger.

 

The Company shall employ the Executive, and the Executive shall serve the
Company, on the terms and conditions set forth in this Agreement, for a period
commencing on the Effective Date ending one (1) year thereafter (the “Employment
Period”). The Employment Period shall automatically extend for additional terms
of one (1) year each (individually referred to as a “Renewal Period” and in the
plural as the “Renewal Periods”) unless the Company or Executive shall have
given notice in writing of their intention not to renew the Agreement not

 

1

--------------------------------------------------------------------------------


 

less than one hundred eighty (180) days prior to the expiration of the
Employment Period or any applicable Renewal Period.  The Employment Period, as
extended by one or more Renewal Periods, shall hereinafter be deemed to be the
Employment Period.  Notwithstanding any such termination, all of the terms and
provisions set forth in paragraph 6 of this Agreement shall remain in full force
and effect.

 

2.                                       Position and Duties.  During the
Employment Period, the Executive shall serve as the Executive Vice President of
Operations of the Company, with the duties, authority and responsibilities as
are commensurate with such position and as are customarily associated with such
position.  Executive shall hold such other positions in the Company or any of
the other Parking Companies as may be assigned to him from time to time by the
Chief Executive Officer of the Company or his designee. The Executive shall
report directly to the Chief Executive Officer of the Company or as otherwise
directed by the Chief Executive Officer.  During the Employment Period, and
excluding any periods of vacation and sick leave to which the Executive is
entitled, the Executive shall devote full attention and time during normal
business hours to the business and affairs of the Company and, to the extent
necessary to discharge the responsibilities assigned to the Executive under this
Agreement, use the Executive’s reasonable best efforts to carry out such
responsibilities faithfully and efficiently.  The Executive shall not, during
the term of this Agreement, engage in any other business activities that will
interfere with the Executive’s employment pursuant to this Agreement, it being
agreed that the Executive may engage in, and may retain any fees payable as a
result of, speaking or writing activities or service as a director of a
non-competing company (provided, however, that the Executive’s acceptance of any
such directorship shall be subject to the prior approval of the Company’s Chief
Executive Officer) so long as such engagements do not interfere with Executive’s
employment and duties pursuant to this Agreement.  Executive shall discharge his
duties and responsibilities under this Agreement in accordance with the
Company’s Code of Conduct presently in effect or as amended and modified from
time to time hereafter.

 

3.                                       Compensation.

 

(a)                                  Base Salary.  Commencing as of the
Effective Date, the Executive shall receive base salary at the annual rate of
Three Hundred Seventy Four Thousand Four Hundred Dollars ($374,400) (the “Annual
Base Salary”). The Annual Base Salary shall be payable in accordance with the
Company’s normal payroll practice for executives as in effect from time to time,
and shall be subject to review annually in accordance with the Company’s review
policies and practices for executives as in effect at the time of any such
review. At no time during the Employment Period shall the Annual Base Salary be
reduced below the base salary in effect as of the Effective Date (the “Base
Minimum Salary”) except (i) for Cause (as defined in paragraph 4(b) below), or
(ii) the Executive’s duties and responsibilities have been reduced at the
Executive’s request.

 

(b)                                 Bonus.  For the 2013 calendar year, and each
subsequent calendar year ending during the Employment Period, the Executive
shall be eligible to receive an annual bonus (the “Annual Bonus”) based upon
terms and conditions of an annual bonus program established for the Executive by
the Company (the “Annual Bonus Program”).  It currently is expected that the
Annual Bonus will be paid in the month of April following the calendar year in
which the Annual Bonus is earned. In all events, the Executive’s target Annual
Bonus (the “Target Annual Bonus”) throughout the Employment Period will be not
less than One Hundred Fifty Thousand

 

2

--------------------------------------------------------------------------------


 

Dollars ($150,000) per calendar year, with the actual amount of the Annual Bonus
being determined in relation to the Target Annual Bonus in accordance with the
terms of the Annual Bonus Program as approved annually by the Compensation
Committee of the Board of Directors.

 

(c)                                  Equity Plan.  In the event the Company
adopts an equity plan or program (the “Equity Plan”) calling for periodic grants
for its key executives during the term of this Agreement, the Executive shall be
entitled to participate in the Equity Plan on a similar basis as similarly
situated executives of the Company from and after the effective date thereof in
accordance with the terms and conditions of the Equity Plan.

 

(d)                                 Other Benefits.  In addition to the
foregoing, during the Employment Period:  (i) the Executive shall be entitled to
participate in savings, retirement, and fringe benefit plans, practices,
policies and programs of the Company as in effect from time to time, including,
but not limited to the Company’s 401(k) plan, the Non-Qualified Deferred
Compensation (NQDC) program on the same terms and conditions as those applicable
to peer executives; (ii) the Executive shall be entitled to four (4) weeks of
annual vacation, to be taken in accordance with the Company’s vacation policy as
in effect from time to time; and (iii) the Executive and the Executive’s family
shall be eligible for participation in, and shall receive all benefits under
group medical, disability and other welfare benefit plans, practices, policies
and programs provided by the Company, as in effect from time to time, on the
same terms and conditions as those applicable to peer executives.

 

(e)                                  Business Expenses.  Executive shall be
reimbursed by the Company for those business expenses authorized by the Company
and those for which are necessarily and reasonably incurred on behalf of the
Company and which may be properly be deducted by the Company as business
expenses for federal tax purposes.

 

4.                                       Termination of Employment.

 

(a)                                  Death or Disability.  In the event of the
Executive’s death during the Employment Period, the Executive’s employment with
the Company shall terminate automatically.  The Company, in its discretion,
shall have the right to terminate the Executive’s employment because of the
Executive’s Disability during the Employment Period.  For purposes of this
Agreement, “Disability” shall mean the absence of the Executive from the
Executive’s duties with the Company on a full-time basis for 180 consecutive
business days, or for periods aggregating 180 business days in any period of
twelve months, as a result of incapacity due to mental or physical illness or
injury which is determined to be total and permanent by a physician selected by
the Company or its insurers.  A termination of the Executive’s employment by the
Company for Disability shall be communicated to the Executive by written notice,
and shall be effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), unless the Executive returns to
full-time performance of the Executive’s duties before the Disability Effective
Date.

 

(b)                                 By the Company.  In addition to termination
for Disability, the Company may terminate the Executive’s employment during the
Employment Period for Cause or without Cause.  “Cause” means:

 

3

--------------------------------------------------------------------------------


 

(i)                                     the continued and willful or deliberate
failure of the Executive to substantially perform the Executive’s duties, or to
comply with the Executive’s obligations, under this Agreement (other than as a
result of physical or mental illness or injury); or

 

(ii)                                  illegal acts or misconduct by the
Executive, in either case that is willful and results in material damage to the
business or reputation of the Company.

 

Upon the occurrence of events constituting Cause as defined in subsection (i) of
this paragraph 4(b), the Company shall give the Executive advance notice of any
such termination for Cause and shall provide the Executive with a reasonable
opportunity to cure.

 

(c)                                  Voluntarily by the Executive.  The
Executive may terminate his employment by giving written notice thereof to the
Company, provided, however, that if Executive terminates his employment for Good
Reason, such termination shall not be considered a voluntary termination by
Executive and Executive shall be treated as if he had been terminated by the
Company pursuant to paragraph 5(a) below.  “Good Reason” means any of the
following:

 

(i)                                     a reduction in the Executive’s Annual
Base Salary, which is not accompanied by a similar reduction in annual base
salaries of similarly situated executives of the Company (provided, however,
that in no event shall the Executive’s Annual Base Salary be reduced to less
than the Base Salary Minimum unless permitted by paragraph 3(a) above); or

 

(ii)                                  a reduction in the Executive’s opportunity
to earn an Annual Bonus under the Annual Bonus Plan; or

 

(iii)                               a breach by the Company of this Agreement
after Executive has given to the Company advance written notice of, and a
reasonable opportunity to cure, any such breach.

 

(d)                                 Date of Termination.  The “Date of
Termination” means the date of the Executive’s death, the Disability Effective
Date, the date on which the termination of the Executive’s employment by the
Company for Cause, as set forth in notice from the Company, is effective, the
date that notice of termination is provided to the Executive from Company of a
termination of the Executive’s employment by the Company other than for Cause or
Disability, or the date on which the Executive gives the Company notice of
termination of employment, as the case may be.

 

5.                                       Obligations of the Company upon
Termination.

 

(a)                                  By the Company Other Than for Cause or
Disability.  If, during the Employment Period, the Company terminates the
Executive’s employment, other than for Cause or Disability, the Company shall
pay the Executive for any accrued but unused vacation as of the Date of
Termination, and in addition shall, throughout the duration of the Employment
Period:

 

(i)                                     continue to pay the Executive the Annual
Base Salary and the Annual Bonus as in effect immediately before the Date of
Termination, as and when such amounts would be paid in accordance with
paragraphs 3(a) and (b) above, provided the amount of any Annual Bonus so paid
shall equal the Target Annual Bonus,

 

4

--------------------------------------------------------------------------------


 

(ii)                                  continue to provide health (medical and
dental) benefits to the Executive and the Executive’s family, at least as
favorable as those that would have been provided to them under clause
(d)(iii) of paragraph 3 above if the Executive’s employment had continued until
the end of the Employment Period, provided, that during any period when the
Executive is eligible to receive such welfare benefits under another
employer-provided plan, the benefits provided by the Company pursuant to clause
(iii) of this paragraph 5(a) may be made secondary to those provided under such
other plan.

 

(b)                                 Death.  If the Executive’s employment is
terminated by reason of the Executive’s death during the Employment Period, the
Company shall make, within thirty (30) days after the Date of Termination, a
lump-sum cash payment to the Executive’s estate equal to the sum of (i) the
Executive’s Annual Base Salary through the end of the calendar month in which
death occurs, (ii) any earned and unpaid Annual Bonus for any calendar year
ended prior to the Date of Termination and a prorated Target Bonus for services
rendered in the year of death up to the Date of Termination, (iii) any accrued
but unpaid vacation pay through the end of the calendar month in which death
occurs, and (iv) any other vested benefits to which the Executive is entitled,
in each case to the extent not yet paid, except for any death benefit, in which
case the death benefit shall be paid to Executive’s estate within seven (7) days
following receipt of any such death benefit by the Company from the insurer.

 

(c)                                  Disability.  In the event the Executive’s
employment is terminated by reason of the Executive’s Disability during the
Employment Period in accordance with paragraph 4(a) hereof, the Company shall
pay to the Executive or the Executive’s legal representative, as applicable, for
the duration of the Employment Period (i) the Executive’s Annual Base Salary at
the rate in effect immediately preceding the Date of Termination, provided that
any such payments made to the Executive shall be reduced by the sum of the
amounts, if any, payable to the Executive under any disability benefit plans of
the Company or under the Social Security disability insurance program, (ii) any
earned and unpaid Annual Bonus for any calendar year ended prior to the Date of
Termination and a prorated Target Bonus for services rendered in the calendar
year in which the Date of Termination occurs, and (iii) any other vested
benefits to which the Executive is entitled, in each case to the extent not yet
paid, including, but not limited to accrued but unpaid vacation pay.  The Annual
Base Salary and bonus payments to me made under this paragraph 5(c) shall be
made as and when such amounts would be paid in accordance with paragraphs
3(a) and (b) above.

 

(d)                                 Cause; Voluntary Termination:  If the
Executive’s employment is terminated by the Company for Cause or the Executive
voluntarily terminates his employment during the Employment Period (other than
for “Good Reason”), the Company shall pay the Executive (i) the Annual Base
Salary through the Date of Termination, (ii) the Annual Bonus for any calendar
year ended prior to the Date of Termination, and (iii) any other vested benefits
to which the Executive is entitled, in each case to the extent not yet paid,
including but not limited to accrued but unpaid vacation pay, and the Company
shall have no further obligations to the Executive under this Agreement.

 

5

--------------------------------------------------------------------------------


 

6.                                       Protection of Company Assets.

 

(a)                                  Trade Secret and Confidential Information. 
The Executive recognizes and acknowledges that the acquisition and operation of,
and the providing of consulting services for, parking facilities is a unique
enterprise and that there are relatively few firms engaged in these businesses
in the primary areas in which the Parking Companies operate.  The Executive
further recognizes and acknowledges that in exchange for his or her employment
with the Parking Companies, the Executive has been given access to and provided
with and will continue to be provided with additional confidential information
and trade secrets of the Parking Companies that constitute proprietary
information that the Parking Companies are entitled to protect, which
information constitutes special and unique assets of the Parking Companies,
which is not generally available to the public, including without limitation
(i) information relating to the Parking Companies’ manner and methods of doing
business, including without limitation, strategies for negotiating leases and
management agreements; (ii) the identity of the Parking Companies’ clients,
customers, prospective clients and customers, lessors and locations, and the
identity of any individuals or entities having an equity or other economic
interest in any of the Parking Companies to the extent such identity has not
otherwise been voluntarily disclosed by any of the Parking Companies; (iii) the
specific confidential terms of management agreements, leases or other business
agreements, including without limitation the duration of, and the fees, rent or
other payments due thereunder; (iv) the identities of beneficiaries under land
trusts; (v) the business, developments, activities or systems of the Parking
Companies, including without limitation any marketing or customer service
oriented programs in the development stages or not otherwise known to the
general public; (vi) information concerning the business affairs of any
individual or firm doing business with the Parking Companies; (vii) financial
data and the operating expense structure pertaining to any parking facility
owned, operated, leased or managed by the Parking Companies or for which the
Parking Companies have or are providing consulting services; (viii) information
pertaining to computer systems, including but not limited to computer software,
used in the operation of the Parking Companies; and (ix) other confidential
information and trade secrets relating to the operation of the Company’s
business (the matters described in this sentence are referred to herein as
“Trade Secret and Confidential Information”).

 

(b)                                 Customer Relationships.  The Executive
understands and acknowledges that the Company has expended significant resources
over many years to identify, develop, and maintain its clients.  The Executive
additionally acknowledges that the Company’s clients have had continuous and
long-standing relationships with the Company and that, as a result of these
close, long-term relationships, the Company possesses significant knowledge of
and confidential information about its clients and their needs.  Finally, the
Executive acknowledges the Executive’s association and contact with these
clients is derived solely from Executive’s employment with the Company.  The
Executive further acknowledges that the Company does business throughout the
United States and that the Executive personally has significant contact with the
Company’s clients and customers solely as a result of Executive’s relationship
with the Company.

 

(c)                                  Confidentiality.  With respect to Trade
Secret and Confidential Information, and except as may be required by the lawful
order of a court or government agency of competent jurisdiction, the Executive
agrees that Executive shall during his or her employment and thereafter:

 

6

--------------------------------------------------------------------------------


 

(i)                                     hold all Trade Secret and Confidential
Information in strict confidence and not publish or otherwise disclose any
portion thereof to any person whatsoever except with the prior written consent
of the Company so long as such Information is not generally available to the
public;

 

(ii)                                  use all reasonable precautions to assure
that the Trade Secret and Confidential Information are properly protected and
kept from unauthorized persons or use;

 

(iii)                               make no use of any Trade Secret and
Confidential Information except as is required in the performance of Executive’s
duties for the Company; and

 

(iv)                              immediately upon termination of Executive’s
employment with the Company, whether voluntary or involuntary and regardless of
the reason or cause, or upon the request of the Company, promptly return to the
Company all Company property including, without limitation, any and all
documents, and other things relating to any Trade Secret and Confidential
Information, all of which are and shall remain the sole property of the
Company.  The term “documents” as used in the preceding sentence shall mean all
forms of written or recorded information and shall include, without limitation,
all accounts, budgets, compilations, computer records (including, but not
limited to, computer programs, software, disks, diskettes or any other
electronic or magnetic storage media), contracts, correspondence, data,
diagrams, drawings, financial statements, memoranda, microfilm or microfiche,
notes, notebooks, marketing or other plans, printed materials, records and
reports, as well as any and all copies, reproductions or summaries thereof.

 

Notwithstanding the above, nothing contained herein shall restrict the Executive
from using, at any time after Executive’s termination of employment with the
Company, information which is generally available to the pubic or industry.

 

(d)                                 Assignment of Intellectual Property Rights. 
The Executive agrees to assign to the Company any and all intellectual property
rights including patents, trademarks, copyright and business plans or systems
developed, authored or conceived by the Executive while so employed and relating
to the business of the Company, and the Executive agrees to cooperate with the
Company’s attorneys to perfect ownership rights thereof in the Company or any
one or more of the Company. This agreement does not apply to an invention for
which no equipment, supplies, facility or Trade Secret and Confidential
Information of the Company was used and which was developed entirely on the
Executive’s own time, unless (i) the invention relates either to the business of
the Company or to actual or demonstrably anticipated research or development of
the Parking Companies, or (ii) the invention results from any work performed by
the Executive for the Parking Companies.

 

(e)                                  Non-Compete.  Executive agrees that while
employed by the Company and for a period of twenty-four (24) months after his or
her Date of Termination for any reason, Executive will not directly or
indirectly without first obtaining the express written permission of the
Employer’s General Counsel, which permission may be withheld in the Employer’s
sole discretion:

 

(i)                                     conduct business with any client or
customer of the Company with

 

7

--------------------------------------------------------------------------------


 

which Executive had any direct contact or responsibility within the twelve
months preceding the Date of Termination or about whom Executive acquired any
Trade Secret or Confidential Information during his or her employment with the
Company; or

 

(ii)                                  become employed by or render services to
any competitor of the Company whether a person, partnership, joint venture,
consulting firm or other business, if in so doing the Executive duties would
involve any level of strategic advisory, technical, sales, customer, client
marketing, or other consulting functions competitive with the Company in the
parking, transportation, and facility management services business

 

(f)                                    Non-Solicitation.  The Executive agrees
that while he or she is employed by the Company and for a period of twenty-four
(24) months after the Date of Termination, the Executive shall not, directly or
indirectly:

 

(i)                                     without first obtaining the express
written permission of the Company’s General Counsel, which permission may be
withheld solely in the Company’s discretion, directly or indirectly contact or
solicit business from any client or customer of the Company with whom the
Executive had direct contact or responsibility or about whom the Executive
acquired any Trade Secret or Confidential Information during his employment with
the Company.  Likewise, the Executive shall not, without first obtaining the
express written permission of the Company’s General Counsel which permission may
be withheld solely in the Company’s discretion, directly or indirectly contact
or solicit business from any person responsible for referring business to the
Company or who regularly refers business to the Company with whom the Executive
had any direct contact or about whom the Executive acquired any Trade Secret or
Confidential Information during his employment with the Company; or

 

(ii)                                  take any action to hire, recruit or to
directly or indirectly assist in the hiring, recruiting or solicitation for
employment of any officer, employee or representative of the Parking Companies
who possesses Trade Secret and Confidential Information of the Company.

 

If the Executive, after the termination of his or her employment hereunder, has
any question regarding the applicability of the above provisions to a potential
employment opportunity, the Executive acknowledges that it is his or her
responsibility to contact the Company so that the Company may inform the
Executive of its position with respect to such opportunity. The Executive agrees
that the non-compete period set forth in Section 6(e) above shall be tolled, and
shall not run, during any period of time in which he is in violation of the
terms thereof, so that the Company shall have al of the agreed-upon temporal
protections recited therein.

 

(g)                                 Salary Continuation Payments.  As additional
consideration for the representation and restrictions contained in this
paragraph 6, if (i) the termination of Executive’s employment occurs prior to
the expiration of the Employment Period for any reason other than Death,
Disability, Cause or the Executive’s Voluntary Termination, or (ii) the Company
gives a written notice of non-renewal of the Employment Period as provided in
paragraph 1 above such

 

8

--------------------------------------------------------------------------------


 

that the Employment Period will terminate prior to the tenth (10th) anniversary
of its commencement, then the Company agrees to pay Executive amounts which,
when combined with all amounts payable by the Company pursuant to either clause
(i) of paragraph 5(a) above or clauses (i) and (ii) of paragraph 5(c) above,
will total Executive’s Annual Base Salary and Target Annual Bonus as in effect
immediately preceding the Date of Termination for a period of twenty-four (24)
months following the Date of Termination (the “Salary Continuation Payments”).
The Salary Continuation Payments shall be payable as and when such amounts would
be paid in accordance with paragraph 3(a) and (b) above.

 

If (i) the Company terminates the Executive’s employment for Cause, due to
Executive’s Disability, or by giving written notice of non-renewal of the
Employment Period as provided in paragraph 1 above such that the Employment
Period will terminate on or after the tenth (10th) anniversary of its
commencement, or (ii) the Executive gives notice of his or her Voluntary
Termination, then the Salary Continuation Payments shall be the total of (x) any
and all amounts due the Executive by reason of and in accordance with the
provisions of paragraph 5(d) above, payable as provided therein, plus (y) the
sum of $50,000, payable (a) in the event of a termination by the Company under
clause (i) of this sentence, over a twelve-month period following the Date of
Termination, in eleven (11) equal monthly installments of $1,000.00, followed by
a twelfth and final monthly payment in the amount of $39,000, or (b) in the
event of a termination by the Executive under clause (ii) of this sentence, over
a six-month period beginning on the first day of the seventh month following the
Date of Termination, in five (5) equal monthly installments of $2,000, followed
by a sixth and final monthly payment in the amount of $40,000.  If the Executive
breaches this Agreement at any time during the period in which payments are
being made hereunder, the Company’s obligation to make any additional Salary
Continuation Payments shall immediately cease, and the Executive shall
immediately return to the Company all Salary Continuation Payments paid up to
that time to the extent they exceeded $1,000.00.  The termination of Salary
Continuation Payments shall not waive any other rights at law or equity which
the Company may have against Executive by virtue of his breach of this
Agreement.  The Company’s obligation to make Salary Continuation Payments shall
cease with respect to periods after Executive’s death.

 

(h)                                 Remedies.  The Executive acknowledges that
the Company would be irreparably injured by a violation of the covenants of this
paragraph 6 and agrees that the Company, or any one or more of the Parking
Companies, in addition to any other remedies available to it or them for such
breach or threatened breach, shall be entitled to a preliminary injunction,
temporary restraining order, or other equivalent relief in a court of law or
through arbitration, restraining the Executive from any actual or threatened
breach of any of the provisions of this paragraph 6. In the event any violation
of paragraph 6 of this Agreement is determined by a tribunal of competent
jurisdiction, the period of non-competition and/ or non-solicitation shall be
extended by a period of time equal to that period beginning when such violation
commenced and ending when the activities constituting such violation shall have
terminated.   If a bond is required to be posted in order for the Company or any
one or more of the Company to secure an injunction or other equitable remedy,
the parties agree that said bond need not exceed a nominal sum.  This paragraph
shall be applicable regardless of the reason for the Executive’s termination of
employment, and independent of any alleged action or alleged breach of any
provision hereby by the Company.  If at any time any of the provisions of this
paragraph 6 shall be determined to be invalid or unenforceable by reason of
being vague or

 

9

--------------------------------------------------------------------------------


 

unreasonable as to duration, area, scope of activity or otherwise, then this
paragraph 6 shall be considered divisible (with the other provisions to remain
in full force and effect) and the invalid or unenforceable provisions shall
become and be deemed to be immediately amended to include only such time, area,
scope of activity and other restrictions, as shall be determined to be
reasonable and enforceable by the court or other body having jurisdiction over
the matter, and the Executive expressly agrees that this Agreement, as so
amended, shall be valid and binding as though any invalid or unenforceable
provision had not been included herein.

 

7.                                       Incorporation of Recitals.  The
Recitals set forth above are hereby incorporated as material terms of this
Agreement.

 

8.                                       Severability.  The invalidity or
unenforceability of any provision of this Agreement will not affect the validity
or enforceability of any other provision of this Agreement, and this Agreement
will be construed as if such invalid or unenforceable provision were omitted
(but only to the extent that such provision cannot be appropriately reformed or
modified).

 

9.                                       Notices.  Any notice which any party
shall be required or shall desire to serve upon the other shall be in writing
and shall be delivered personally or sent by registered or certified mail,
postage prepaid, or sent by facsimile or prepaid overnight courier, to the
parties at the addresses set forth below (or such other addresses as shall be
specified by the parties by like notice):

 

In the case of Executive to:

 

Rob Toy

 

 

11 Torrey Pines Way

 

 

Brentwood, Tennessee 37027

 

 

 

In the case of the Company to:

 

Standard Parking Corporation

 

 

900 North Michigan Avenue

 

 

Suite 1600

 

 

Chicago, Illinois 60611

 

 

Attention: General Counsel

 

10.                                 Applicable Law; Submission to Jurisdiction. 
This Agreement shall be construed in accordance with the laws and decisions of
the State of Illinois in the same manner applicable to contracts made and to be
performed entirely within the State of Illinois and without regard to the
conflict of law provisions thereof.  Executive and the Company agree to submit
himself and itself, as applicable, to the non-exclusive general jurisdiction of
any United States federal or Illinois state court sitting in Chicago, Illinois
and appellate courts thereof, in any legal action or proceeding relating to this
Agreement or Executive’s employment with the Company.

 

11.                                 Nonalienation.  The interests of the
Executive under this Agreement are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors of the Executive or the Executive’s beneficiary.

 

12.                                 Amendment.  This Agreement may be amended or
cancelled only by mutual agreement of the parties in writing without the consent
of any other person.

 

10

--------------------------------------------------------------------------------


 

13.                                 Waiver of Breach.  No waiver by any party
hereto of a breach of any provision of this Agreement by any other party, or of
compliance with any condition or provision of this Agreement to be performed by
such other party, will operate or be construed as a waiver of any subsequent
breach by such other party or any similar or dissimilar provisions and
conditions at the same or any prior or subsequent time.  The failure of any
party hereto to take any action by reason of such breach will not deprive such
party of the right to take action at any time while such breach continues.

 

14.                                 Successors.  This Agreement shall be binding
upon, and inure to the benefit of, the Company and its successors and assigns
and upon any person acquiring, whether by merger, consolidation, purchase of
assets or otherwise, of all or substantially all of the Company’s assets and
business.  The Executive’s duties hereunder are personal and may not be
assigned.

 

15.                                 Entire Agreement.  Except as otherwise noted
herein, this Agreement, constitutes the entire agreement between the parties
concerning the subject matter hereof and supersedes all prior and
contemporaneous agreements and understandings, either oral or in writing, if
any, between the parties, including the Executive’s employment agreement with
Central Parking System, relating to the subject matter hereof.

 

16.                                 Acknowledgement by Executive.  The Executive
has read and fully understands the terms and conditions set forth herein, has
had time to reflect on and consider the benefits and consequences of entering
into this Agreement and has had the opportunity to review the terms hereof with
an attorney or other representative, if he so chooses.  The Executive has
executed and delivered this Agreement as his free and voluntary act, after
having determined that the provisions contained herein are of a material benefit
to him, and that the duties and obligations imposed on him hereunder are fair
and reasonable and will not prevent him from earning a livelihood following the
Date of Termination.

 

11

--------------------------------------------------------------------------------


 

17.                                 Compliance with Section 409A.  Payments
under Sections 5 and 6 shall be paid or provided only at the time of a
termination of the Executive’s employment that constitutes a “separation from
service” within the meaning of Section 409A of the Internal Revenue Code (the
“Code”). Further, if the Executive is a “specified employee” as such term is
defined under Section 409A of the Code, any payments described in Section 5 or
Section 6 shall be delayed for a period of six (6) months following the
Executive’s separation from service to the extent and up to an amount necessary
to ensure such payments are not subject to penalties and interest under
Section 409A of the Code, and shall thereafter be paid for the duration set
forth in Section 5 or Section 6.

 

IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
as of the day and year first written above.

 

 

STANDARD PARKING CORPORATION

 

 

 

 

 

 

 

By:

/s/ James A. Wilhelm

 

 

James A. Wilhelm

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

/s/ Rob Toy

 

 

Rob Toy

 

12

--------------------------------------------------------------------------------